Citation Nr: 0630868	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran served on active duty for training from August 
1957 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's bilateral hearing disability is not 
attributable to service.

2.  The veteran's tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For 
VA compensation purposes, the term "veteran" is defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002).  The term "active military, naval, or air 
service" includes "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002).

In addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system, 
such as sensorineural hearing loss, if manifested to a 
compensable degree within one year following active service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, if the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 
470- 71 (1995).  Similarly, the claimant is not entitled to 
the benefit of the legal presumptions pertaining to service 
connection for certain diseases or disabilities.  Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Bilateral Hearing Loss Disability and Tinnitus

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran, in written correspondence and at his informal RO 
hearing in June 2005, asserts that he experienced decreased 
hearing due to in-service noise exposure from artillery and 
grenades.  He contends that this noise exposure resulted from 
his job as the commanding officer's driver, which required 
him to drive to and from various ranges during basic 
training.

A review of the service medical records reveals no 
complaints, findings, treatment, or diagnosis of hearing loss 
disability or tinnitus during service.  On the veteran's 
separation examination, he scored a 15/15 in both ears on the 
whispered voice test, and the examiner noted that the 
veteran's ears were normal.

In November 1995, a private medical report and audiogram 
showed an asymmetrical high frequency sensorineural hearing 
loss.  It also noted that the veteran reported constant 
tinnitus in his left ear.

In an August 2000 private report, it was noted that the 
veteran had been seen for persistent left ear infections.  In 
an October 2000 private audiology report, the veteran 
indicated that his noise exposure consisted of rifle shooting 
and he attributed his right ear tinnitus to rifle shooting.  
In a November 2000 private report, the examiner noted that 
the veteran gave "completely baffling historical data."  
The examiner reported that the veteran stated that his 
hearing was almost down to zero within the previous few weeks 
and yet an audiogram a month earlier and currently were 
unchanged.  The examiner stated that he had no explanation on 
an otologic organic basis.  Examination of the ears and 
eardrums were normal, and the examiner stated he was going to 
obtain a CT of the veteran's sinuses and mastoid; he had no 
explanation for the veteran's symptoms.  In December 2000, 
the examiner reported that he told the veteran that the CT 
did not show any obvious pathology.  In a January 2001 
private report, it was noted that the veteran had experienced 
a remission of his ear symptoms associated with prolonged 
antibiotic therapy.  No difficulties with hearing were noted 
but the veteran did have some significant congestion in his 
left ear influencing his ability to hear on that side.  In 
April 2001, the veteran denied any problems with his ears 
currently.  In August 2002, the veteran was noted to have had 
an upper respiratory infection with no significant ear 
involvement.  In January 2004, it was noted that the veteran 
had developed an upper respiratory infection two weeks 
earlier and that he had been treated with Levaquin with 
suspicion and concern regarding his ears.  Some stuffiness in 
the left ear had been stabilized and no pain had developed.  

In June 2004, the veteran was afforded a VA audiological 
examination which confirmed that the veteran had hearing loss 
within the meaning of 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
60
LEFT
30
30
65
65
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.

In the June 2004 VA examination report, the examiner opined 
that the veteran's hearing loss and tinnitus are less likely 
than not related to service.  The veteran's claims file and 
VA medical records were reviewed.  The VA audiologist noted 
that: the veteran did not have any significant noise exposure 
post-service; no military record suggests any significant in-
service noise exposure for the veteran; the veteran's MOS was 
light vehicle driver; the veteran served a "minimal" six 
months of active duty; the veteran scored 15/15 on the 
whispered voice test conducted during his separation exam; 
and the veteran's self-reported history of the onset of 
hearing problems that occurred 8 years after his military 
duty.  Thus, the audiologist concluded that "the hearing 
loss and tinnitus are not as likely as not to be related to 
the vet's military duty."  The examiner went on to opine 
that the veteran's hearing loss was "more likely a problem 
associated with his recurring sinus problems."

In September 2004, the veteran submitted a private medical 
report to rebut the VA examination findings.  The private 
medical report stated that, "[g]iven his loud noise exposure 
in the military, I believe strongly that the tinnitus and to 
some degree of hearing loss [sic] is due to loud noise 
exposure from his military service . . . I do not think his 
sinusitis [sic] or rhinitis are bothering his ears."  In 
regard to the veteran's level of noise exposure, the 
examiner's report was based solely on the veteran's own 
verbal account of his noise exposure.  The private examiner 
did not review the veteran's claim file.

The Board must now weigh the credibility and probative value 
of the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The veteran is competent to report that he experienced 
decreased hearing ability and ringing in his ears during 
service.  He is also competent to report being exposed to 
loud noises during service.  However, he is not competent to 
etiologically relate any current diagnoses of hearing loss 
and tinnitus to inservice complaints.  See Espiritu.  

The veteran maintains that the currently diagnosed hearing 
loss and tinnitus disabilities were incurred during service.  
The competent medical evidence that supports his contention 
are the private medical examinations from October 2000 
(although this record does not specifically attribute the 
hearing loss and tinnitus to rifle shooting in service; the 
veteran has reported no post-service noise exposure) and 
September 2004 (which specifically attributed the 
disabilities to noise exposure during service).  Conversely, 
the VA examiner opined that current hearing loss disability 
and tinnitus were not related to service.  The VA examiner 
reviewed the claims file to include the statements of the 
veteran, service medical records, and post-service medical 
records.  The VA examiner addressed the inservice MOS, the 
results of the separation examination, the veteran's history, 
and the evaluation of the veteran.  The private examiners 
relied on the veteran's history as provided by the veteran.  
There was no review of the claims file and the examiners did 
not refer to any inservice medical findings.  

The Board attaches the most probative value to the June 2004 
VA medical opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The 
audiologist is competent to provide a medical opinion as 
audiology is his area of specialty.  See Goss v. Brown, 9 
Vet. App. 109 (1996).  In contrast, the Board attaches less 
probative value to the private examiners' opinions as there 
was no discussion of the lack of any documentary evidence of 
inservice hearing loss to include the inservice normal 
separation examination and since they relied on the veteran's 
history as presented by him, without further evaluation of 
the documentary record.  

Thus, in sum, the more probative opinion is that of the VA 
audiologist from June 2004.  

In sum, the most probative competent evidence does not 
establish that hearing loss disability and tinnitus 
disabilities began in service.  The service medical records 
showed no hearing loss or tinnitus.  Thus, there was no 
chronic ear disability shown during service.  Further, there 
is no continuity of symptomatology following service.  There 
is no record of any continuous symptoms from his separation 
from service onward.  Rather, the veteran's account, as 
provided to the VA examiner, established that the onset of 
the hearing loss and tinnitus disabilities occurred eight 
years after separation from service although he has more 
recently reported that the date of onset of the tinnitus was 
February 1958.  The Board notes, in this regard, that the 
earliest record indicating hearing loss or tinnitus is the 
aforementioned November 1995 private medical examination 
report.  Despite the veteran's contentions that he has had 
hearing loss disability and tinnitus since service, the 
record shows otherwise.  

Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


